EXHIBIT 10.1

 

Contractual Joint Venture Agreement

 

This Contractual Joint Venture Agreement (the “Agreement”) is by and between the
parties listed below.

 

Effective Date of the Agreement: March 23, 2017.

 

Parties:

 

Vyripharm Enterprises, L.L.C., a.k.a. Vyripharm Biopharmaceutical: (hereinafter
“Vyripharm”). Address: 2450 Holcombe Blvd., Suite 230, Houston, Texas 77021.

 

Alamo CBD, LLC, and its affiliates: (hereinafter “Alamo CBD”). Address: PO Box
#581, Schertz, Texas 77154.

 

Indoor Harvest Corp, a.ka. Indoor Harvest: (hereinafter "Indoor Harvest").
Address: 5300 East Freeway, Suite A, Houston, Texas 77020.

 

Vyripharm , Alamo CBD and Indoor Harvest are hereinafter, collectively, referred
to as the “Parties” or “Joint Venturers”, and, individually, as a “Party” or
“Joint Venturer”.

 

Purpose of This Agreement: The purpose of this Agreement is to establish a joint
venture between the Parties (the “Joint Venture”):

 

Recitals

 

WHEREAS, each Party has agreed to participate in an unincorporated joint venture
to carry out the business purposes set forth in this Agreement including the
Joint Venture Summary and Supplement;

 

WHEREAS, the Parties propose to commit capital moneys and regulate their mutual
rights and liabilities as participating parties, as well as the management and
business activity of the Joint Venture, upon and subject to the provisions of
this Agreement;

 

WHEREAS, Vyripharm has reformulated the use of its In-Situ Hydrogel, N4
Technology and Oligosaccharide (Dual Agent) Technology (collectively, the
“Vyripharm Technologies”) to develop applications in combination with medical
cannabinoids for nuclear imaging and therapy for neurologic disorders including,
but not limited to, post-traumatic stress disorder ("PTSD"), chronic pain,
epilepsy and other acute/chronic disorders, such as cancer, metabolic disorders,
and microbiome;

 

WHEREAS, the Vyripharm Technologies have extensive patent protection;

 

WHEREAS, Vyripharm is working on preparing new patent applications to protect
its novel compounds that focus on medical cannabinoids (synthetic/natural);

 



 

Page 1 of  9


   



 

WHEREAS, Vyripharm has entered into sponsored research agreements with the
University of Texas Medical Branch Galveston, The University of Texas Health
Science Center at Houston – Institute of Molecular Medicine and The University
of Texas M.D. Anderson Cancer Center;

 

WHEREAS, there is also an agreement between Vyripharm and the National Institute
of Drug Abuse, together with pending agreements with Baylor College of Medicine
and the VA Hospital in Houston, Texas which the Parties expect will enhance the
purposes of the Joint Venture;

 

WHEREAS, Indoor Harvest has developed patent pending cannabis cultivation
technology to be used in the Joint Venture to develop specific intellectual
property and research into the development of specific chemical expression
profiles and will provide Design-Build services to Alamo CBD in the construction
of its cannabis oil production facility under the Texas Compassionate Use
Program.

 

WHEREAS, Alamo CBD proposes to provide to Vyripharm, as may be permitted by law
and prospective licensure with appropriate state and federal agencies, medical
grade cannabis oil/product;

 

WHEREAS, on January 3, 2017, Alamo CBD and Indoor Harvest, Corp (“IHI”)
announced their intent to form a combination of their cannabis related assets
for the purpose of exploiting the rapid growth in medical cannabis;

 

WHEREAS, the proposed combination between Alamo CBD and IHI will require certain
conditions precedent to take place including shareholder approval and the
separation by IHI of its agriculture related assets in vertical farming;

 

WHEREAS, in the event that the combination between Alamo CBD and IHI does not
take place Alamo CBD and IHI wish to explore opportunities to joint venture as
individual entities, within the Joint Venture group to help enhance the Joint
Venturers’ operational ability and physical facility development to accommodate
the research and development related to the purpose of the Joint Venture; and

 

WHEREAS, The Joint Venturers confirm to one another that they are in agreement
with, and will comply with the statements made in the document entitled
“Confirmation of No Illegal Purpose”, attached hereto as Exhibit “A”, it is

 

NOW, THEREFORE, AGREED BY THE PARTIES, as follows:

 



1. Business of the Joint Venture: The Parties hereby establish a contractual
Joint Venture to:



 



 

a.

Enhance the ability of Alamo CBD to apply for and obtain licensure, or a permit,
as the case may be:



 



 

i.

In Texas, pursuant to the Texas Compassionate Use Act, as may be amended;



 



 

Page 2 of  9


   



 



 

ii.

In Colorado, pursuant to recent Colorado legislation permitting foreign
ownership of entities that grow and/or dispense marijuana products for medical
and/or consumer use; and

 

 

 

 

iii.

Pursuant to recent United States Drug Enforcement Administration regulations
which expand the opportunities for entities providing research involving
marijuana and its chemical constituents, as referenced in 21 U.S.C. 822(a)(1)
and 21 U.S.C. 823(a), et. seq.



 



 

b.

Establish Alamo CBD as a supplier of a variety of medical use cannabis oil to
Vyripharm for Vyripharm’s use in conducting research and development to create
novel pharmaceutical and radiopharmaceutical compounds designed to image and
treat certain debilitating diseases including, but not limited to epilepsy,
post-traumatic stress disorder, Alzheimer’s, ALS, and other neurodegenerative
diseases.

 

 

 

 

c.

Establish IHI as the project developer and engineering, procurement and
construction group, in which IHI is responsible for costs and efforts related to
Alamo CBD's efforts to become licensed under the Texas Compassionate Use Act and
to meet its obligations under this Joint Venture agreement.



 



2. Term: The “Initial Term” of the Joint Venture shall be five (5) years
following the Effective Date. This Agreement may be extended beyond the Initial
Term by mutual consent of the Parties.

 

 

3. Contractual Relationship: The Joint Venture is a contractual Joint Venture.
Each Party acts in the capacity of an independent contractor in the performance
of this Agreement or any liability under this Agreement. This Agreement does not
create, and must not be construed to create, an express or implied relationship
between the Parties in respect to: (i) employment; (ii) principal and agency; or
(iii) partnership.

 

 

4. Contractual Freedom: This Agreement does not prohibit any Party from
executing any agreement with any third person relating to any business activity,
project or joint venture, whether in the nature of or similar to the Joint
Venture or otherwise, as decided by that Party, subject to compliance with any
liability of that Party under any other provision of this Agreement.

 

 

5. Consideration and Costs of Operation: IHI shall contribute a total of
$5,000,000 on the basis of $1,000,000 per year for each of the first five (5)
years of the Initial Term. The first payment of $1,000,000 shall be paid to
Vyripharm as set forth in Note 1, below no later than four (4) days following
the Effective Date, and the remaining four (4) annual payments shall be paid by
IHI to Vyripharm on each of the following one (1) year anniversaries of the
Effective Date. If IHI should fail to timely pay the initial $1,000,000 as set
forth above, this Agreement shall terminate and neither Party shall have further
obligation to the other. If IHI should fail to pay the second $1,000,000 payment
within thirty (30) days following the second anniversary of the Effective Date,
then this Agreement shall terminate and Alamo CBD shall forfeit four-fifths
(4/5) of its revenue share as set forth in Paragraph 7 from any product that has
been developed or is subsequently developed by Vyripharm which uses cannabis oil
or processes supplied to Vyripharm by IHI. If IHI should fail to pay the third
$1,000,000 payment within thirty (30) days following the third anniversary of
the Effective Date, then this Agreement shall terminate and IHI shall forfeit
three-fifths (3/5) of its revenue share as set forth in Paragraph 7 from any
product that has been developed or is subsequently developed by Vyripharm which
uses medical cannabis oil or processes supplied to Vyripharm by IHI. If IHI
should fail to pay the fourth $1,000,000 payment within thirty (30) days
following the fourth anniversary of the Effective Date, then this Agreement
shall terminate and IHI shall forfeit four-fifths (2/5) of its revenue share as
set forth in Paragraph 7 from any product that has been developed or is
subsequently developed by Vyripharm which uses medical cannabis oil or processes
supplied to Vyripharm by IHI. If IHI should fail to pay the fifth $1,000,000
payment within thirty (30) days following the fifth anniversary of the Effective
Date, then this Agreement shall terminate and IHI shall forfeit one-fifth (1/5)
of its revenue share as set forth in Paragraph 7 from any product that has been
developed or is subsequently developed by Vyripharm which uses medical cannabis
oil or processes supplied to Vyripharm by IHI. With the exception of cost
sharing for the filing of, prosecuting and maintaining any joint patent
applications pursuant to Paragraph 6 of this Agreement, and unless the Parties
mutually agree, IHI shall have no further financial obligations under this
Agreement during the Initial Term. The Parties shall otherwise bear their own
costs in carrying out their respective responsibilities under this Agreement.



 



 

Page 3 of  9


   



 



6. Note1: Due to the Fees and schedule that Vyripharm must attained with the
institutions in the TMC the only pay out structure that we can approve is the
following: The first $1,000,000 shall be paid as follow: Option 1) Upfront all
the $1,000,000.00 for the year if excess funds are raised (Over the
$10,250,000), Option 2) 5% of funds up to $10,250,000, which are raised from
presentations to investors in which Vyripharm participates; Option 3) if less
than $10,250,000 is raised in 2017, then IHI will/should make a $250,000 down
payment to Vyripharm, and pay another $250,000 at the end of the 2nd quarter of
2017. If IHI does not have the funds to pay another $250,000 in the 3rd quarter
of 2017, then that payment can be pushed back to the 4th quarter with the final
payment of $500,000 owed to Vyripharm in or at the end of the 4th quarter of
2017.



 



7. Intellectual Property: Vyripharm believes it is possible to create new
intellectual property utilizing its proprietary platform technologies in
conjunction with Alamo CBD’s strains of medical cannabinoil and IHI's patent
pending high pressure aeroponic system. Any patent application that is
originated by Vyripharm that specifically uses Alamo CBD’s cannabis oil, or
IHI's aeroponic process, as licensed to Alamo CBD, as part of the invention
shall list Alamo CBD and IHI as additional inventors. The cost to prepare and
file, prosecute and maintain any such patent application, shall be shared
between Vyripharm and Alamo CBD 85%/15% unless the combination between Alamo CBD
and IHI is not consummated, at which time Vyripharm, Alamo CBD and IHI will
shares costs 85%/7.5%/7.5% respectively. Vyripharm shall invoice Alamo CBD and
IHI for its share of the patent costs. Each invoice shall contain support
justifying the request for payment which often will be in the form of copies of
invoices from the patent lawyers working the patent case or proof of payment of
fees paid to the United States Patent and Trademark Office and similar agency
offices in countries outside the United States to the extent Patent applications
are filed outside the United States. If Alamo CBD or IHI should fail to pay its
obligation on any invoice when due in accordance with its terms and is not able
to work out an arrangement with Vyripharm concerning such failure to pay the
invoice, Alamo CBD and IHI shall forfeit its ownership interest in such patent
or pending patent application and forthwith execute an assignment of its
interest in such patent or patent application to Vyripharm.



 



 

Page 4 of  9


   



 

7a. Accounting Sharing: Vyripharm shall hire an independent contractor, an
account management firm to managed The Joint Venture Project. This will be an
85%/15% shared cost.

 

 

7b. Revenue Sharing: Vyripharm shall share all revenue from the licensure or the
sale of any product developed by Vyripharm which utilizes medical cannabis oil
or processes supplied by Alamo CBD and IHI under this Agreement. All such
revenue shall be shared between Vyripharm and Alamo CBD 85%/15% respectively,
unless the combination with Alamo CBD and IHI is not consummated, in such case
revenue shall be shared 85%/7.5%/7.5% respectively. Once Vyripharm begins
receiving revenue under this Paragraph 7, it shall make the appropriate
distributions to Alamo CBD and IHI on a calendar quarterly basis thereafter.
Each distribution shall be made by Vyripharm to Alamo CBD and IHI within fifteen
(15) days following the last day of each calendar quarter.

 

 

8. Management Committee: Vyripharm shall appoint two (2) members to the
“Management Committee” and Alamo shall appoint one (1) member to the Management
Committee. For Vyripharm, Jerry Bryant shall be the Chairman of the Management
Committee unless Mr. Bryant should elect to appoint the second Vyripharm member
as the Chairman. The Management Committee shall meet in person two (2) times
each year and telephonically two (2) times each year. Meetings shall take place
quarterly and in-person meeting shall occur every other meeting. If Alamo CBD
wishes to add items to the meeting agenda, then Alamo CBD shall submit such
changes to Vyripharm within one (1) week of receiving Vyripharm’s proposed
agenda. The purpose of each meeting is to summarize activities during the
previous quarter regarding the Joint Venture and address projected work for the
next quarter. The Parties shall endeavor, in good faith, to reach consensus
regarding work planned for the following quarter in deference to achieving the
goals of the Joint Venture. If agreement cannot be reached, then the decision of
the Chairman shall be conclusive regarding the matter requiring decision.

 

 

9. Exclusivity: During the term of the Joint Venture, the Parties agree to work
exclusively with one another with respect to any purpose related, directly or in
directly, to the purpose of the Joint Venture.

 

 

10. Confidentiality: The Parties acknowledge and agree that this Agreement is
not for distribution to any third-party who does not execute a confidentiality
and non-disclosure agreement in a form acceptable to the Joint Venturers.
Furthermore, the Parties acknowledge and agree that each Party possesses and
handles information that such Party deems confidential. Each Party shall
therefore identify to the other Party such information that the disclosing Party
considers confidential. It shall be incumbent on the other Party to use all
reasonable means to safeguard the confidentiality of such information to at
least the extent that it would safeguard its own confidential information.

 

 

11. Press Releases: The Parties agree that no information release to the news
press regarding the Joint Venture and its business shall be made unless the
Parties have acknowledged approval of the press release.

 

 

12. Compliance with Law: The Parties acknowledge the importance of maintaining
full compliance with State and Federal law regarding the growing, harvesting,
distributing, storing, and handling medical cannabis for research in keeping
with the objectives of the Joint Venture. To that end, the Parties shall comply,
to the fullest extent possible with all State and Federal rules, regulations and
laws as they may apply to medical cannabis.



 

 

Page 5 of  9


   

 

Miscellaneous Provisions:

 



 

a.

Venue and Applicable Law: If any dispute arises between the Parties with respect
to the enforcement, interpretation or construction of this Agreement (a
“Dispute”), the Parties agree that (a) the sole and exclusive venue for any such
Dispute shall be in Bexar County, Texas, and (b) the applicable law shall be the
law of the State of Texas without reference to its choice of law or conflict of
law principles.



 



 

i.

Mediation. The Parties agree that, as a condition to arbitration, they will
engage in at least one day of mediation, with a mutually agreed mediator, the
cost of which shall be shared 50-50 by the Parties. If the Parties cannot agree
on the selection of a mediator, the selection shall be made by the Presiding
Judge of the Third Judicial Administrative District of the State of Texas upon
application.

 

 

 

 

ii.

Arbitration and Recovery of Expenses and Attorney’s Fees. In the event of any
Dispute, the Parties agree to subject themselves exclusively and irrevocably to
dispute resolution by arbitration before a panel of one arbitrator associated
with Conflict Solutions of Texas LLC (http://www.csoftx.com, 6223 IH-10 West,
San Antonio, Texas 78201), and according to the rules of arbitration of Conflict
Solutions of Texas LLC. The cost of such arbitration shall be split 50-50
between the Parties. The Parties shall select the arbitrator by mutual
agreement. If the Parties cannot agree on the selection of an arbitrator, the
selection shall be made by request of either Party to the Presiding Judge of the
Third Judicial Administrative District who shall make the appointment. The
Parties agree that the sole and exclusive venue for any dispute shall be in
Bexar County, Texas. The prevailing party in any arbitration shall be entitled
to recover its reasonable costs and expenses, including reasonable expert
witness and attorney’s fees. If the Parties cannot agree on the selection of an
arbitrator from the list of arbitrators provided by Conflict Solutions of Texas
LLC, the selection shall be made by Conflict Solutions of Texas LLC.



 



 

b.

Complete Agreement, No Oral Changes, No Previous Inducements or Duress: This
Agreement constitutes the entire agreement between the Parties. This Agreement
supersedes all prior communications, promises, representations, inducements or
agreements between the Parties, oral or written, related to the subject matter
of this Agreement.

 

 

 

 

c.

Amendment, Waiver of Any Claim of Oral Agreements: As part of the specific
consideration given by each Party for this Agreement:



 



 

i.

The Parties agree that any amendment, modification, rescission of, or any change
to this Agreement (collectively, an “Amendment to the Agreement”) is valid only
if such Amendment to the Agreement is made in writing in a document signed by
each Party or signed by a duly authorized representative of such Party as may be
a business organization.

 

 

 

 

ii.

The Parties agree that any purported oral Amendment to the Agreement that is
made, or alleged to be made, by any or all, Parties, is invalid.

 

 

 

 

iii.

The Parties agree to waive any argument, claim or defense that any oral
Amendment to the Agreement is valid or effective in any way.



 



 

Page 6 of  9


   



 



 

d.

No Reliance on Prior Inducements: The Parties acknowledge to one another, and
agree, that neither of them has entered into, or signed, this Agreement as a
result of any promise, representation or inducement made by any person, other
than as stated in this Agreement (collectively an “Inducement”), and the Parties
hereby agree that they have not relied on any Inducement and waive any claim,
argument or defense that there has been any such Inducement.

 

 

 

 

e.

No Handicap, Disability or Duress: The Parties mutually represent and warrant to
one another that:



 



 

i.

They are under no disability, handicap or impairment of any kind and that they
execute this Agreement of their own free will, and



 



 

f.

They are under no duress, nor any undue influence from any person or
circumstance, in connection with entering into and executing this Agreement.
Assumption of Risk: The Parties hereto acknowledge that there is a risk that
subsequent to the execution of this Agreement they may discover, incur or suffer
from, unknown or unanticipated claims which arise from, are based upon, or are
related to the acts, facts, transactions or occurrences described above and
which, if known by them on the date this Agreement was executed, may have
materially affected their decision to execute this Agreement (collectively, the
“Unanticipated Claims”). The Parties hereto acknowledge that they are assuming
the risk of the Unanticipated Claims and agree that this Agreement applies to
all Unanticipated Claims. Conditioned upon compliance with all the other terms
of this Agreement, the Parties hereto expressly waive the benefits of any
statutory provision or common law rule that provides, in sum or substance, that
a release does not extend to claims which the party does not know or suspect to
exist in its favor at the time of executing the release, which if known to the
Party, would have materially affected the Party’s decision to settle with, or to
release claims against any other Party.

 

 

 

 

g.

Risk of Mistakes: In entering and making this Agreement, the Parties assume the
risk of any mistake of law or fact. If the Parties should later discover that
any fact they relied upon in entering this Agreement is not true or that their
understanding of the facts or law was incorrect, no Party shall be entitled to
seek rescission of this Agreement by reason thereof. This Agreement is intended
to be final and binding upon the parties regardless of any mistake of fact or
law.

 

 

 

 

h.

Benefit of Agreement: The Parties agree that this Agreement inures to their
benefit, and to the benefit of their heirs, successors, representatives and
assigns.

 

 

 

 

i.

Gender and Number: When the context requires, singular nouns and pronouns
include the plural. The feminine, masculine and neuter genders refer to one
another as is reasonably required by the context.

 

 

 

 

j.

Headings: The headings and captions in this Agreement are for convenience only
and are not to be used in the interpretation of this Agreement.

 

 

 

 

k.

Confirmation Of No Illegal Purpose. Each Party agrees to execute an individual
copy of the document titled “Confirmation Of No Illegal Purpose”, attached
hereto as Exhibit “A”, which shall become an integral part of this Agreement



 



 

Page 7 of  9


   



 



 

l.

Notice. Where official notice is required, notice to the other Party shall be
deemed given if sent via (1) electronic email with receipt confirmation, or (2)
first class mail with return receipt.



 

If to Vyripharm Enterprises, LLC:

 

Address: 2450 Holcombe Blvd., Suite 230, Houston, Texas 77021.

 

Email Address: jerry.bryant@vyripharm.com

 

Phone: 832-549-9612

 

Email Address: elias.jackson@vyripharm.com

 

If to Alamo CBD, LLC:

 

Address: PO Box #581, Schertz, Texas 77154

 

Email Address: lang@alamocbd.com

 

Phone: 210-878-7011

 

If to Indoor Harvest Corp

 

Address: 5300 East Freeway, Suite A, Houston, Texas 77020

 

Email Address: ccsykes@indoorharvest.com

 

Phone: 713-410-7903

 

The Parties to this Agreement have, read, understood and agreed to all of the
terms of this Agreement, and understand that they have the right and opportunity
to review this Agreement with the counsel of their choice and have either done
so or have waived that right.

 



Vyripharm Enterprises, LLC       By:

Name:

Jerry Bryant  

Title:

President   Date:  



 



Alamo CBD, LLC

      By:

Name:

Dr. Lang Coleman   Title: Manager   Date:  



 



 

Page 8 of  9


   



 



Indoor Harvest Corp

      By:

Name:

Chad Sykes   Title: CINO   Date:    



 

Exhibit “A”

Confirmation of No Illegal Purpose

 

By executing this Confirmation of No Illegal Purpose (the “Confirmation”), the
undersigned acknowledges, agrees and confirms to Vyripharm Enterprises, L.L.C.:
(“Vyripharm”) Alamo CBD, LLC (“Alamo CBD”) and Indoor Harvest Corp ("Indoor
Harvest"), and to all other third-parties who/which execute this Confirmation,
that:

 

(a) The undersigned acknowledges and agrees that it is the undersigned’s
understanding that it is the specific purpose and intention of the undersigned,
Vyripharm, Alamo CBD and Indoor Harvest, and the purpose and intention of the
Joint Venture Agreement by and between Vyripharm, Alamo CBD and Indoor Harvest
(the “Joint Venture Agreement”), and the purpose and intention of any agreement
by and between the undersigned, Vyripharm, Alamo CBD, Indoor Harvest and any
person or entity who executes this Confirmation, or a similar confirmation (a
“Third-Party Agreement”), to fully comply with all state and federal law, and
any laws or regulations applicable to the Joint Venture Agreement or any
Third-Party Agreement, the purpose of such agreements, and

 

(b) Any reference in the Joint Venture Agreement or any Third-Party Agreement to
any activity or conduct which is not in compliance with any law or regulation is
intended, and is, and shall be construed, as a reference to activity or conduct
in which the Parties may engage once such activities and/or conduct are
permissible under law and all applicable regulations, and after all relevant
parties have obtained such permits and/or licenses which permit them to engage
in such activities or conduct.

 

By signing below, the undersigned agrees that it has reviewed any relevant
agreements with the attorneys of the undersigned’s choice, or has waived that
right, and that the undersigned has read and understood all the terms of any
relevant agreements.

 

AGREED:

 



Entity or Person: Alamo CBD

  Entity or Person: Indoor Harvest Corp   

 

 

 

 

 

 

By:

  By:  

Name:

Lang Coleman   Name: Chad Sykes  

Title

CEO  

Title

CINO  

Date:

 

 

Date:

 

 



 

 



Page 9 of  9

